Citation Nr: 0836586	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1973 
in the U.S. Coast Guard.  This appeal to the Board of 
Veterans' Appeals (the Board) is from action taken by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran filed his initial claim for service connection 
for fibromyalgia, glaucoma and bilateral lens replacements, 
severe headaches, a psychiatric disorder characterized as 
PTSD and a back condition in April 2003.  After the initial 
rating action denying benefits for all of these, he initially 
filed a Notice of Disagreement with the PTSD and headache 
decisions.  However, after the SOC, he limited his 
Substantive Appeal to the psychiatric disorder and thus, the 
headache question will not be considered part of the current 
appeal. 

The veteran was scheduled to provide testimony before a 
Veterans Law Judge via videoconferencing in January 2008; he 
did not report for the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had active service from March 1969 to March 1973 
in the U.S. Coast Guard during which time his service 
department 201 file reflects that he was in Vietnam from 
December 19, 1969 to November 16, 1970, and from November 23, 
1970 to March 1, 1972 on the USCGC PONTCHARTRAIN (WHEC 70).  
The citation for the Meritorious Unit Commendation for those 
periods includes reference to "interdiction of enemy supply 
lines in the Republic of Vietnam" and to include numerous 
search and rescue operations, psychological warfare missions 
and training of Coastal HQ personnel, etc.  It is unclear in 
that context whether this was or was not within Vietnam 
itself or shipboard.  

He had several training courses and instructions in swimming, 
various firearms, fire fighting.  He was issued the Vietnam 
Service Medal for being attached to a vessel directly in 
support of  military operations in Vietnam.  Other 
documentation in the file shows that he received training in 
boarding and monitoring ships and barges.  

He was also assigned to the USCG Air Station Corpus Christi, 
TX, which received the Unit Citation for their extraordinary 
humanitarian, lifesaving, search and rescue work after 
Hurricane/Tropical Storm FERN in September 1971.

There is no evidence in the file as to pre-service mental 
health issues.  On his entrance examination in March 1969, he 
denied having had nervous problems.

Service records show that in December 1969, he was said to be 
very anxious.  He reported that due to being Mexican-
American, he had been harassed which had caused him to have 
nightmares since his headaches began.  A neurologist 
evaluated him in January 1970 and felt that he was 
neurologically sound and recommended psychological assessment 
as to his suitability.  Other evaluators were not clear about 
the degree of organicity versus volitional responses, thought 
but not otherwise documented by one evaluator to be 
malingering to get off the ship.

When seen as an outpatient at the Army's Tripler General 
Hospital in February 1970, his various symptoms were noted.  
It was also noted that he had recently been the only Spanish-
American aboard a ship and "has been subject to some abuse 
because of this ancestry."  It was also noted that he had 
been married for only 3 months and his wife lived in TX.  The 
rest of the crew was from near the ship's home port in NY but 
his own home was in TX; he had applied for a transfer to a 
vessel near his home but had been refused.  The ship was 
leaving in several days for a 10 month overseas deployment.  
Diagnoses included "R/O hypoglycemia possible secondary to 
diabetes mellitus and chronic anxiety."  The glucose tests 
were normal.  

Further follow-up in March 1970 showed diagnosis of headaches 
and depressive reaction, and it was noted that one examiner 
felt he was experiencing chronic anxiety.  Another examiner 
characterized the situation as one of reactive depression 
which probably aggravated his headaches and contributed to 
the other symptoms including lethargy.  He was recommended 
for a psychiatric consult but declined.

Service treatment records refer to a diagnosis in Guam in 
early March 1970 of problems due to an immunization and an 
initial diagnosis of aseptic meningitis with extreme 
lethargy, general lymphadenopathy and headaches.  The 
lethargy continued and the diagnosis was made of 
mononucleosis.  Further evaluation had shown that the 
symptoms had occurred prior to the injection, and that there 
were some other perhaps viral ethological options.  It was 
noted that there appeared to be increased (functional) 
overlay to the situation but he was placed on light duty.  

There is a specific notation in the record from the Hospital 
in Guam that the examiner felt that the psychological 
components with the patient relative to this particular ship 
and specifically to his particular overseas assignment played 
an important etiological role in debilitating the patient; he 
also felt, for the same reason, that his long term recovery 
would be enhanced by his separation from this particular USCG 
assignment and CONUS convalescence.  Another notation was 
that in addition to the lethargy, etc., he was also depressed 
but refused a psychiatric evaluation.  He was not changed in 
his duty vessel and the ship deployed to Vietnam.

There are several notations of various headaches and 
dizziness.  In April 1970, it was noted that he was 
"extremely upset over watching (the) bizarre behavior of his 
friend (whose named was given)  ["Diagnosis: r/o epidural 
hematoma"].  The veteran was diagnosed with acute depression 
for which he was given Thorazine.  He had asked for and was 
given a refillable prescription for Librium, a tranquilizer 
in June 1970 for what was described as chronic anxiety.  In 
June 1970, there was another noted summary diagnosis of 
anxiety reaction.

Communications by VA with the veteran in May 2003, documented 
by a memorandum of a telephone conversation, reflected that 
he had been sent a PTSD Questionnaire; this was apparently 
not returned.  In that phone call, he had said that some of 
the doctors who treated him in the 1970's and 1980's had 
died, so records might not be available but he would try to 
get them.  

Nonetheless, it is also unclear whether he fully understands 
that he needs to provide documentation so that stressors may 
be further pursued and confirmed with regard to any claim for 
the specific psychiatric diagnosis of PTSD.  

An August 2002 statement is of record from NHP, M.D., to whom 
he had been referred in October 2001, for what was diagnosed 
as major depression, recurrent, without psychotic symptoms, 
somatization disorder and PTSD.  It was noted that he had 
been under psychiatric care by two other (named) physicians 
"years ago" but did not recall the details of year and 
medications.  He was noted to be dealing with some current 
stressors including a recent divorce; however, the impact of 
earlier stressors was not addressed.  And neither the 
probable etiology nor duration of the psychiatric 
disabilities was discussed further

In a VA Form 21-4138 dated in July 2004, the veteran said 
that his psychiatrist had told him that his clinical records 
had not been requested by VA.  

He also earlier had indicated he had not been seen by VA.  He 
has since indicated on his VA Form 9 that he has been treated 
as an outpatient by VA in Corpus Christi for PTSD.   Those 
records are not in the file.  

Neither is there any opinion in the file with regard to any 
association the veteran's current mental health issues may or 
may not have with his problems in service, including but not 
limited to those which be construed as "stressors" in the 
context of a diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    All private treatment records for 
psychiatric problems since service should 
be obtained, if possible, after further 
delineations as required by the veteran as 
to dates, names, etc.; VA should assist as 
feasible.

    All VA treatment records should be 
obtained and added to the file.

2.  The service department, through both 
the USCG or Navy channels, as appropriate, 
should be asked to verify the details of 
the activities of the USCGC PONTCHARTRAIN 
(WHEC 70) from December 1969 to March 1972 
to include detailed ships' logs, details 
of activities, engagements and actions, 
lessons, learned, etc. and this should be 
added to the file.  

    Information should also be obtained 
concerned the work of the USCG Air Station 
Corpus Christi, TX during and after 
Hurricane/Tropical Storm FERN in September 
1971.

3.  The veteran should be given a special 
psychiatric examination to include a 
review of the aggregate file including 
anything obtained pursuant to this REMAND, 
a copy of which should also be provided to 
the examiner.  

    The examiner should provide supported 
opinions with regard to (a) what is the 
correct diagnosis of any and all 
psychiatric disabilities in and since 
service; (b) what is the relationship 
between and impact on current problems and 
anything in or of service origin.

    As to each disorder diagnosed, the examiner 
should opine as to whether it is at least as 
likely as not (i.e., to at least a 50/50 degree 
of probability) that such currently diagnosed 
disorder arose in or as a result of service (or 
pre-existed service and was aggravated 
therein), or arose after service or whether 
such is unlikely (i.e., less than a 50-50 
probability).  

    The examiner(s) should conduct all special 
studies deemed necessary to render a diagnosis 
and the requested opinions.  A complete 
rationale for all opinions expressed should be 
provided.  

    Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  
    
4.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

5.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for service connection for an acquired 
psychiatric disorder to include but not limited 
to PTSD on all potential bases.  

    If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

